DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 06/02/2021.
Claims 1-4, 17, 19-28 are pending. Claim 1 is currently amended. Claims 2-4, 17, and 19-20 are previously presented. Claims 21-28 are newly presented. Claims 1-4, 17, 19-28 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities:  “wherein hues of lecithin” should read “wherein hues of the lecithin”. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “wherein hues of lecithin” in line 9 should read “wherein hues of the lecithin”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapp US Patent No. 5,374,434 (hereinafter referred to as Clapp).
Regarding claims 1-4, 17, 19 and 21-27, Clapp teaches a method of preparing a parting composition for foodstuff, comprising the steps of adding a fatty acid metal salt (calcium stearate), a polyhydric alcohol such as glycerol to lecithin to obtain a mixture; heating the mixture at a temperature of 149 ºC or 204-260 ºC (300 F or 400-450 F); wherein the lecithin is contained in an edible oil (canola oil) (column 29, line 63-68; column 30, line 1-3 and column 29, line 20-23 and 34-35). 
Clapp teaches a heating temperature of 149 ºC or 204-260 ºC, which falls with the temperature recited in claims 17 and 26, and the temperature of which will necessarily discolor the lecithin.
Further regarding claims 2-4 and 23-25, Clapp teaches that metal constituting fatty salt is calcium, aluminum or magnesium, and the fatty acid is stearic acid, palmitic acid, and myristic acid (column 10, line 54-58).
Clapp does not teach “suppressing the heat discoloration of lecithin”. However, given that Clapp teaches adding a fatty acid metal salt to lecithin that is contained in oil to form a mixture and heating the mixture at a temperature in which the lecithin 
The limitations “wherein the heat discoloration of lecithin by the addition of the fatty acid metal salt is represented by a measured value of hues after the heating of 57.4% or less compared to the measured value of hues after the heating when a corresponding free fatty acid of the fatty acid metal salt is used in place of the fatty acid metal salt”, and  “wherein hues of lecithin after heating with the fatty acid metal salt measured according to the following formula: 10 x B + 1 x Y + 10 x R, wherein B is blue, Y is yellow and R is red, is 93 or less” as recited in claims 1 and 21-22 describe the degree of discoloration inhibition, which are properties of the composition that comprises fatty acid salt and lecithin in oil/fat upon heating. According to the instant specification, a fatty acid salt amount of at least 0.01% relative to the mass of phospholipids contained in the lecithin is sufficient in exhibiting the heat discoloration suppression effect; in particular, the instant specification describes a more preferred amount of 0.1% or more fatty acid salt (page 12, bottom para. and page 13 first para.). In the instant case, given that Clapp teaches that the content of fatty acid salt is higher than 1.7% by weight of the lecithin which meets the preferred amount recited in the instant disclosure (e.g., the composition comprises 6% lecithin, and 0.1% calcium stearate, 0.1/6= 1.7%, knowing that lecithin does not contain 100% phospholipid; column 29, line 66-68; column 30, line 1), Clapp necessarily possess the aforementioned hues properties. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are 
Regarding claims 20 and 28, Clapp teaches a polyhydric alcohol (glycerol, sorbitol, propylene glycol, etc.) (column 9, line 65-68; column 10, line 1; column 29, line 68). Where the scope of the claim requires a solvent for dissolving lecithin, the polyhydric alcohol as disclosed by Clapp is interpreted to meet the claim.

Response to Arguments
Applicant’s arguments filed 06/02/2021 with respect to pending claims have been considered, and the examiner’s response is shown below:
Applicant’s argument regarding the 35 USC103 rejection is found to be persuasive thus the rejection is withdrawn.
Regarding 35 USC102 rejection, applicant argues that Clapp does not teach the recited heat discoloration of lecithin value.
This argument is not persuasive. as set forth in the instant office action, the limitations “wherein the heat discoloration of lecithin by the addition of the fatty acid metal salt is represented by a measured value of hues after the heating of 57.4% or less compared to the measured value of hues after the heating when a corresponding free fatty acid of the fatty acid metal salt is used in place of the fatty acid metal salt”, and  “wherein hues of lecithin after heating with the fatty acid metal salt measured according to the following formula: 10 x B + 1 x Y + 10 x R, wherein B is blue, Y is yellow and R is red, is 93 or less” as recited in claims 1 and 21-22 describe the degree of discoloration 
	

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791